Case 1:20-cv-06164-JHR-JS Document 1-3 Filed 05/20/20 Page 1 of 2 PageID: 26




                      EXHIBIT C
            Case 1:20-cv-06164-JHR-JS Document 1-3 Filed 05/20/20 Page 2 of 2 PageID: 27
                                                             DATE COMPLETED   2/5/2020

                                                             DATE ORDERED     2/5/2020
                                                             REPOSITORIES     XP               PRPD' BY
                                                                                               LOAN TYPE


PROPERTY ADDRESS
                        APPLICANT                                                CO-APPLICANT
APPLICANT           WHITEKETTLE, MICHAEL                     CO-APPLICANT      WHITEKETTLE, SHERRI
SOC SEC #                                                    SOC SEC #
MARITAL STATUS                                               DEPENDENTS




                                              COLLECTION ACCOUNTS
    W                                       DATE    HIGH CREDIT
E                                                                 BALANCE                                        STATUS
    H                                      OPENED     OR LIMIT
C                                 DATE                                        PAST       MO
    O            CREDITOR                                                                       30   60   90+
O                               REPORTED                                      DUE        REV
    S                                       DLA     ACCT TYPE     TERMS                                          SOURCE
A   E

B B DISCOVER FIN SVCS LLC         01/20    10/11         $2875       $1771     $1771     84     2    1     4 CHARGE OFF
           4412                            04/19          REV            -                                   XP
